Citation Nr: 1625866	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-14 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service connected right wrist fracture with traumatic arthritis.   

2.  Entitlement to an increased rating in excess of 10 percent for neuropathy of the right upper extremity.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1971 to January 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in November 2009.  The RO issued a statement of the case (SOC) in March 2010.  The Veteran subsequently perfected his appeal with a VA Form 9 in March 2010.  In March 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In May 2013, the Board remanded these issues for further evidentiary development.   At the time of the remand, the issues on appeal were entitlement to a rating in excess of 10 percent for right wrist fracture with traumatic arthritis, and entitlement to a rating in excess of 10 percent for neuropathy of the right upper extremity.  

In November 2013, the RO granted an increase in the Veteran's right wrist fracture with traumatic arthritis to 20 percent disabling, effective July 10, 2009.  As the 20 percent rating for this disability represented a partial grant of benefits on appeal, this matter remains a viable issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The requested development was completed, and a supplemental statement of the case (SSOC) was issued in November 2013.

As will be discussed in more detail below, the Board finds that a claim of entitlement to a TDIU has been raised by the Veteran and is part and parcel of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's right wrist disability was manifested  by x-ray evidence of arthritis and by at worst, dorsiflexion limited to 40 degrees with complaints of pain at 25 degrees, and palmar flexion limited to 40 degrees with complaints of pain.  

2.  Prior to November 20, 2013, the Veteran's service-connected right upper extremity neuropathy affected his median nerve, and was characterized by no more than mild impairment.   

3.  Starting November 21, 2013, the evidence of record reveals that the Veteran's service-connected right upper extremity neuropathy affected his radial and median nerves, and was characterized by no more than mild impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right wrist fracture with traumatic arthritis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5214, 5215 (2015).
2.  The criteria for a disability rating in excess of 10 percent for right upper extremity neuropathy, prior to November 20, 2013, have not been met.  38 U.S.C.A. §  1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a,  Diagnostic Code 8515 (2015). 

3.  The criteria for a disability rating of 20 percent, but no higher, for right upper extremity neuropathy, from November 20, 2013, are met.  38 U.S.C.A. §  1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a,  Diagnostic Code 8514 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 
Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was notified via a letter in August 2009 in which the criteria for establishing increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence were provided.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.

Additionally, the Veteran was afforded VA examinations in September 2009, March 2011, and November 2013 to evaluate the severity of his service-connected peripheral neuropathy of the right upper extremity, and right wrist fracture with traumatic arthritis.  The Board finds that the VA examinations are adequate because, as discussed below, they are based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent November 2013 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.  

Here, during the March 2012 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's right wrist fracture with traumatic arthritis, and right upper extremity neuropathy were supplied.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the May 2013 remand directives.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A. Right Wrist Fracture with Traumatic Arthritis  

The Veteran's service-connected right wrist arthritis currently is evaluated as 20 percent disabling under osteoarthritis.   

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Because the Veteran currently is in receipt of the maximum disability rating available under the diagnostic criteria for traumatic arthritis, other DC's for evaluating wrist disabilities may be considered.  The Board must determine whether or not the Veteran is entitled to a higher rating or separate rating under other potentially applicable Diagnostic Codes.  See Liello v. Shinseki, No. 11-3789, 2013 WL 3461929, *2-3 (Vet. App. July 10, 2013) (nonprecedential decision) (explaining that the logic set forth in VAOPGCPREC 9-2004 is not limited to the knee but extends to the other joints as well).

The Board notes that, because the Veteran is right-handed, his right wrist is considered his major (or dominant) wrist.  A maximum 10 percent rating is assigned under DC 5215 for limitation of motion of the wrist with dorsiflexion less than 10 degrees.  38 C.F.R. § 4.71a, DC 5215 (limitation of motion of the wrist).  See 38 C.F.R. § 4.71a, DC 5215 (2015).  The Board also notes in this regard that a 30 percent rating is assigned under DC 5214 for favorable ankylosis of the major wrist in 20 to 30 degrees of dorsiflexion.  A higher 40 percent rating is assigned under DC 5214 for ankylosis of the major wrist in any other position except favorable.  A maximum 50 percent rating is assigned under DC 5214 for unfavorable ankylosis of the major wrist in any degree of palmar flexion or with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, DC 5214 (2015).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Turning to the evidence of record, in a January 2009 record, the Veteran was seen for complaints of bilateral wrist pain, and numbness.  

In a July 2009 VAMC record, the Veteran complained of bilateral hand numbness at night.  Radiographs were taken, and revealed bilateral carpal tunnel syndrome.  The Veteran reported pain while doing his job as a motor mechanic.  

The Veteran was afforded a VA examination in September 2009 in McAlester, Oklahoma.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, deformity, tenderness and pain.  The Veteran denied heat, redness, drainage, effusion, subluxation or dislocation.  The Veteran reported experiencing flare ups as often as one time per day that are precipitated by physical activity, and alleviated by rest.  As for functional impairment during a flare up, the Veteran reported experiencing a hard time with movement.  He was not receiving any treatment at that time, and had not experienced any incapacitation.  The Veteran reported the overall functional impairment as being pain on movement, and lack of movement.  The Veteran reported experiencing numbness, abnormal sensation, pain, anesthesia and weakness of the right hand that occurred on a constant basis.  There was no paralysis, and he was not receiving any treatment.  The Veteran reported the overall functional impairment being difficulty with lifting and moving around particularly while at work.  On examination, there was right hand weakness and tenderness.  There was no evidence of edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding, misalignment or drainage.  There was no subluxation, and no evidence of ankylosis.  On range of motion testing, there was 30 degrees of dorsiflexion, 50 degrees of palmar flexion, 20 degrees of radial deviation, and 40 degrees of ulnar deviation, with pain at the end of each range.  On three repetitions, there was no change in range of motion of the right wrist.  The assessment was right wrist traumatic arthritis.  The examiner noted that with regard to the Veteran's occupation and daily activities, the Veteran should avoid strenuous activities.  

In a note from October 2009 at the VAMC Oklahoma City, the Veteran cancelled his scheduled right wrist four corner fusion, reporting that his employer indicated he would be fired if he took time off work.  

In a November 2010 orthopedic consult, the Veteran was noted as being right hand dominant, and was working as an auto mechanic.  The Veteran complained of wrist pain and numbness.  On physical examination, the Veteran had mild swelling over the radiocarpal joint over the dorsal aspect, and he had tenderness to palpation in that area.   The Veteran had no gross instability, but had mild crepitance.  On range of motion testing, his right hand had 40 degrees of extension and flexion, 10 degrees of radial deviation and, 20 degrees of ulnar deviation.  There was a positive Tinel's over the carpal canal, and he had a positive modified Phalen's compression test.  The assessment was right wrist posttraumatic arthritis.

In March 2011 the Veteran underwent a VA examination at the Muskogee VAMC. The Veteran reported a constant dull pain in his radial wrist made worse with sudden movements, and better if he ignored it.  The Veteran reported weakness, stiffness, possible swelling, heat, vague redness, and vague giving way, locking episodes every three to four months, fatigability, lack of endurance and loss of motion.  The Veteran denied instability or deformity.  He reported two to three periods of flare-ups per month, precipitated by unknown factors, and alleviated by aspirin, and decreased activity.  The Veteran reported that during a flare up of pain he experienced redness, increased warmth, and difficulty with using hand tools.   The Veteran denied experiencing incapacitating episodes, and being able to carry 50 pounds for 30 feet with both hands.  There were no constitutional symptoms of arthritis, or incapacitating episodes of arthritis.  The Veteran reported using a brace for his right wrist three to four times per month, with some improvement in numbness.  There was no evidence of joint ankylosis, Phalen's, or Tinel's sign.  On range of motion testing dorsiflexion was to 60 degrees, with pain beginning at 60 degrees, and no additional limited range of motion on repetitive testing due to pain, fatigue, weakness or lack of endurance.  Palmar flexion was to 65 degrees, with pain beginning at 65 degrees, and no additional limited range of motion on repetitive testing due to pain, fatigue, weakness or lack of endurance.  Radial deviation was to 20 degrees, with no evidence of pain, and no additional limited range of motion on repetitive testing due to pain, fatigue, weakness or lack of endurance.  Ulnar deviation was to 35 degrees, with pain beginning at 35 degrees; with the examiner noting there was additional limited range of motion on repetitive testing due to pain, fatigue, weakness or lack of endurance, however it was not noted to what extent.  Forearm supination was to 85 degrees, and forearm pronation was to 80 degrees, with no evidence in either range of painful motion, or any additional limited range of motion on repetitive testing due to pain, fatigue, weakness or lack of endurance.  There was no evidence of crepitation or instability.  X-rays were reviewed from September 2010, which revealed degenerative arthritis in the right wrist, with the assessment being degenerative joint disease of the right wrist.  The Veteran was employed at that time as an automobile mechanic, and had reportedly lost 10 to 15 days from work in the prior 12 month period.  The effect on his work was noted as being significant, as the Veteran would be assigned different duties, due to his inability to perform some of his job duties.  The assessment was right wrist posttraumatic arthritis.

A request was made to the Muskogee VAMC for records for the period March 2012 to April 2, 2012.  In June 2013, a negative reply was received, indicating no records were found for the period March 2012 to April 2, 2012.

In April 2012, the Veteran was seen at the Muskogee VAMC for a follow up visit.  He had reportedly been a mechanic for 40 years, and had a hand injury in service to his right hand.  In a November 2012 Muskogee VAMC visit, the Veteran reported right hand pain, and numbness.  In November 2013 the Veteran had an x-ray taken of his right wrist that revealed osteoporosis, and arthritis of the carpometacarpal joint at the base of the right thumb.  

The Veteran underwent an examination in November 2013 at the Muskogee VAMC.  The Veteran reported last seeking care for his right hand condition about one and a half years ago, with no scheduled or planned visits for his right wrist.  The Veteran reported pain located in the medial and lateral right wrist area, made worse with touching the wrist, bending, change of weather, onset of cold weather, or attempting to lift with the wrist.  He reported weakness, stiffness, rare swelling, occasional heat, fatigability, lack of endurance and loss of motion.  The Veteran denied redness, instability, giving way or deformity.  The Veteran denied any incapacitating episodes.  He reported pain and aching in his wrist all day, with flares of pain.  The flare ups were reported as occurring daily, lasting several hours, and reportedly losing 5 to 10 degrees during a flare up.  The Veteran reported he stopped working as a mechanic about 12 to 18 months prior.  The Veteran reported that he was not able to continue his occupation as an auto mechanic due to his wrist condition.  A recent x-ray revealed osteoporosis, which the examiner noted could in part be due to the Veteran having to restrict the use of his right hand.  Range of motion testing revealed palmar flexion to 40 degrees, with painful motion beginning at 40 degrees; dorsiflexion to 40 degrees, with evidence of painful motion beginning at 25 degrees.  Following three repetitions the Veteran's range of motion was palmar flexion to 40 degrees, and dorsiflexion to 40 degrees.  Less movement than normal, weakened movement, excess fatigability and pain on movement, each of which contributed to the functional loss after repetitive use.  The Veteran did not have localized tenderness or pain on palpation of the right wrist.  There was no evidence of ankylosis.  With regard to his ability to work, the Veteran at that time had stopped working due to his wrist condition.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating greater than 20 percent for right wrist fracture with traumatic arthritis.  As has been stated, the right wrist fracture was initially rated as 10 percent disabling.  Following the Board's May 2013 remand, the RO granted an increased rating of 20 percent effective July 10, 2009, the date of claim for increase.  

In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The Board notes that because the Veteran currently is in receipt of the maximum disability rating available for his service-connected right wrist fracture with traumatic arthritis, under DC 5010, other DCs for evaluating wrist disabilities may be considered.  The record evidence does not support the Veteran's assertions that his right wrist traumatic arthritis has worsened such that he is entitled to a higher rating for this disability.  It shows instead that this disability is manifested by, at worst, dorsiflexion limited to 40 degrees and complaints of pain at 25 degrees, and palmar flexion limited to 40 degrees and complaints of pain at 40 degrees. Crucially, there is no right wrist ankylosis present.  At no point does the Veteran suffer from ankylosis of his wrist joint, which would give rise to the next higher rating under DC 5214.

With regard to pain and functional loss, according to the September 2009 VA examination, the Veteran experienced functional impairment in the form of difficulty with movement, at the March 2011 VA examination the Veteran reported experiencing difficulty with using hand tools, and at the November 2013 VA examination, the Veteran reported with regard to functional loss he experienced less movement than normal, weakened movement, excess fatigability and pain on movement.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  Moreover, whereas here, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The currently assigned rating adequately compensates the Veteran's functional impairment.  In so finding, the Board recognizes that the Veteran sincerely believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Accordingly, the Board finds that the criteria for an increased rating greater than 20 percent for right wrist traumatic arthritis are not met.  

B.  Neuropathy of the Right Upper Extremity 

The Veteran is seeking a rating in excess of 10 percent neuropathy of the right upper extremity.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2015).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2015).

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).

Diagnostic Code 8515 provides the rating criteria for paralysis of the nerves of the median nerve.  A 10 percent evaluation is warranted for incomplete paralysis of the median nerve that is mild.  A 20 percent evaluation is warranted for incomplete paralysis of the minor extremity median nerve that is moderate. A 30 percent evaluation is warranted for incomplete paralysis of the major extremity median nerve that is moderate.  A 40 percent evaluation is warranted for incomplete paralysis of the minor extremity median nerve that is severe.  A 50 percent evaluation is warranted for incomplete paralysis of the major extremity median nerve that is severe.  A 60 percent evaluation is warranted for complete paralysis of the minor extremity median nerve where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  A 70 percent evaluation is warranted for complete paralysis of the major extremity median nerve where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a.

Diagnostic Code 8514 provides the rating criteria for paralysis of the musculospiral nerve (radial nerve).  Under Diagnostic Code 8514, mild incomplete paralysis is rated 20 percent disabling on the major and minor side; moderate incomplete paralysis is rated 20 percent disabling on the minor side and 30 percent disabling on the major side; severe incomplete paralysis is rated 40 percent disabling on the minor side and 50 percent disabling on the major side; and complete paralysis is rated as 60 percent disabling on the minor side and 70 percent disabling on the major side. 38 C.F.R. § 4.124a, Diagnostic Code 8514.

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6.

A January 2009 Oklahoma City VAMC record shows the Veteran was seen for complaints of bilateral wrist pain and numbness.  A July 2009 VAMC record shows the Veteran complained of bilateral hand numbness at night.  Radiographs were taken, and revealed bilateral carpal tunnel syndrome.  The Veteran reported pain while doing his job as a mechanic.  

The Veteran was afforded a VA examination in September 2009 in McAlester, Oklahoma.  The Veteran reported experiencing numbness, abnormal sensation, pain, anesthesia and weakness of the right hand that occurred on a constant basis. There was no paralysis, and he was not receiving any treatment.  On examination, there was right hand weakness and tenderness.  On sensory examination testing, motor function was within normal limits, and sensory function was abnormal with findings of decreased sensation.  The diagnosis was peripheral neuropathy of the median nerve.   

In a November 2010 orthopedic consult, the Veteran was noted as being right hand dominant, and was working as an auto mechanic.  The Veteran complained of wrist pain and numbness.  The Veteran had sensibility intact to his thumb, index, long, ring and little finger, and intact palmar abduction as well as opposition, but he did complain of dysesthesias in his thumb, index and long fingers.  The assessment was right wrist posttraumatic arthritis and probable carpal tunnel syndrome.       

In a December 2010 VAMC Muskogee EMG report, the impression was mild right ulnar neuropathy.   In January 2011, the Veteran was seen for a follow up appointment at the Muskogee VAMC, and the examiner noted the Veteran had mild entrapment neuropathy median nerve bilaterally.  

In March 2011 the Veteran underwent a VA examination at the Muskogee VAMC. The Veteran reported a constant dull pain in his radial wrist made worse with sudden movements, and better if he ignored it.  On examination of his peripheral nerves, the Veteran reported right hand numbness.  Reflex examination findings were normal.  Sensory examination findings were normal for vibration, pain/pinprick, position sense, light touch and there was no evidence of dysesthesias.  An EMG from December 2010 was reviewed, which revealed mild right ulnar neuropathy.  The examiner noted the ulnar nerve deficit was not related to the right wrist fracture.  The diagnosis was right mild median neuropathy, with evidence of nerve dysfunction and neuralgia.  There was no evidence of paralysis or neuritis.  The assessment was bilateral carpal tunnel syndrome, and right wrist posttraumatic arthritis.  

A request was made to the Muskogee VAMC for records for the period March 2012 to April 2, 2012.  In June 2013, a negative reply was received, indicating no records were found for the period March 2012 to April 2, 2012.  

In April 2012, the Veteran was seen at the Muskogee VAMC for a follow up visit.  He had reportedly been a mechanic for 40 years, and had a hand injury in service to his right hand.  The Veteran also had been diagnosed with Raynaud's, with reports of changes in color in all fingers of both hands, with fingers turning white in cold weather.  On EMG testing he had mild right and left carpal tunnel.  

In a November 2012 Muskogee VAMC visit, the Veteran reported right hand pain, and numbness.  The note references a 2010 EMG that showed early peripheral neuropathy.  

The Veteran underwent an examination on November 20, 2013 at the Muskogee VAMC.  The Veteran reported pain located in the medial and lateral right wrist area, made worse with touching the wrist, bending, change of weather, onset of cold weather, or attempting to lift with the wrist.  He reported that his fingertips turn white at times.  The Veteran takes gabapentin for pain and neuropathy symptoms.   The Veteran does not have any paralysis or motor nerve deficit, but was diagnosed with bilateral carpal tunnel syndrome.  With regard to his pain, the Veteran has reportedly mild right upper extremity constant pain, moderate upper extremity intermittent pain, mild paresthesias, dysesthesias, and mild numbness.  His muscle strength testing was normal.  Sensory examination revealed decreased sensations in his right outer and inner forearm, and hand and fingers.  Phalen's and  Tinel's signs were both positive.  There was no evidence of ulnar nerve involvement.  The Veteran's right upper extremity radial nerve had mild incomplete paralysis.  The veteran's right median nerve had mild incomplete paralysis. 

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent, prior to November 20, 2013, for the Veteran's neuropathy of the right upper extremity.  The Veteran indicated in the September 2009 VA examination that he had numbness and tingling of his hand, and on sensory examination testing, motor function was within normal limits, and sensory function was abnormal with findings of decreased sensation.  The diagnosis was peripheral neuropathy of the median nerve.  According to the March 2011 VA examination findings, sensory examination findings were normal for vibration, pain/pinprick, position sense, light touch and there was no evidence of dysesthesias.  An EMG from December 2010 was reviewed, which revealed mild right ulnar neuropathy.  The examiner noted the ulnar nerve deficit was not related to the wrist fracture.  The diagnosis was right mild median neuropathy, with evidence of nerve dysfunction and neuralgia.  There was no evidence of paralysis or neuritis.  There is no evidence of moderate incomplete paralysis warranting a higher evaluation.  There is no evidence of the involvement of other nerves, as the examiner indicated the ulnar nerve deficit was not related to the wrist fracture.  Additionally, as it pertains to other nerve groups, the evidence at the November 2013 examination revealed that the Veteran did not have right upper extremity ulnar nerve involvement.

In regard to the period beginning November 20, 2013, based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's peripheral neuropathy of the right upper extremity affects the median and radial nerves.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Where, as is the case here, there are combined nerve injuries, the rating is assigned based on the major involvement, or if sufficient in extent, consideration is to be given to radicular group ratings.  38 C.F.R. § 4.124a.  It is more advantageous to the Veteran to evaluate his disability under Diagnostic Code 8514 than Diagnostic Code 8515.  Compare Diagnostic Code 8514 (assigning a 20 percent rating for incomplete paralysis of the radial nerve that is mild) with Diagnostic Code 8515 (assigning a 10 percent rating for incomplete paralysis of the median nerve that is mild).  In this regard, at the November 2013 examination, the Veteran reported pain, paresthesias, dysesthesias, and numbness.  His muscle strength testing was normal.  Sensory examination revealed decreased sensations in his right outer and inner forearm, and hand and fingers.  The Veteran reported intermittent tingling in his fingers with aggravation of his elbow, all muscle strength testing was normal, with the exception of mild weakness with ulnar deviation.  Crucially, nerve testing revealed median and radial nerves with mild incomplete paralysis.  Thus, the Veteran's disability more closely approximates mild incomplete paralysis under Diagnostic Code 8514.  Accordingly, the Veteran is entitled to a 20 percent rating, but no higher, from November 20, 2013.

III. Extraschedular Consideration

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected right wrist osteoarthritis, or right upper extremity neuropathy.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

With respect to whether the claim should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right upper extremity neuropathy, or right wrist arthritis, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right upper extremity neuropathy with the established criteria found in the rating schedule for incomplete paralysis of the nerves shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the right wrist arthritis in this case.  
As noted above, musculoskeletal disability ratings contemplate factors such as limitation of motion; functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint; and actually painful, unstable, or malaligned joints due to healed injury.  The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a disability rating in excess of 20 percent for right wrist fracture with traumatic arthritis is denied.  

Entitlement to a disability rating in excess of 10 percent for right upper extremity neuropathy, prior to November 20, 2013, is denied.  

Subject to the law and regulations governing the award of monetary benefits, entitlement to a disability rating of 20 percent for right upper extremity neuropathy, from November 20, 2013, is granted.  
	

REMAND

At the most recent examination in November 2013, the Veteran reported that he was unable to work, due to his right wrist and right upper extremity condition.  He has therefore raised a claim for TDIU.  See Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001) (once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of  a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  At the November 2013 examination, the examiner noted the Veteran stopped working as an auto mechanic, due to worse pain and numbness in his right wrist.  The Veteran reported retiring early as a result of his right wrist arthritis and upper extremity neuropathy.  

Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice, and any additional development that is deemed necessary, on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper Veterans Claims Assistance Act (VCAA) notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


